Citation Nr: 0026120	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-25 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to apportionment of the veteran's VA benefits on 
behalf of his dependent children.  

(The issues of entitlement to an increased rating for 
bronchial asthma and service connection for sleep apnea are 
the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and veteran


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to April 
1977.  

This appeal arises from a July 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied apportionment of the veteran's 
VA benefits on behalf of his dependent children.  


FINDING OF FACT

The veteran is shown to have reasonably discharged his 
responsibility for his children's support.


CONCLUSION OF LAW

The criteria for apportionment of the veteran's VA benefits 
for his dependent children have not been met.  38 U.S.C.A. 
§ 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Laws and Regulations.  All or any part of 
compensation payable on account of any veteran may be 
apportioned if the veteran's children are not residing with 
the veteran and the veteran is not reasonably discharging his 
responsibility for the children's support.  38 U.S.C.A. 
§ 5307 (West 1991); 38 C.F.R. § 3.450(a)(1)(ii) (1999).  

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his dependents 
on the basis of the facts in the individual case as long as 
it does not cause undue hardship to the other persons in 
interest. . . .  In determining the basis for special 
apportionment, consideration will be given such factors as:  
amount of VA benefits, payable; other resources and income of 
the veteran and those dependents in whose behalf 
apportionment is claimed; and special needs of the veteran, 
his or her dependents, and the apportionment claimants.  The 
amount apportioned should generally be consistent with the 
total number of dependents involved.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451.  

All interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiation of an appeal, as well as hearing and 
representation rights.  38 C.F.R. § 19.100.  

Factual Background.  In a statement dated in July 1992 the 
veteran listed two minor children, C and R.  He stated that 
he was contributing $400 a month in child support.

In March 1994 the appellant requested that the veteran's VA 
benefits be apportioned on behalf of his minor children.  She 
asked that the veteran's children, C born in October 1975 and 
R born in June 1979, receive a portion of their father's VA 
benefits.

In support of her claim the appellant submitted the documents 
she filed in support of her child support enforcement claim 
in state District Court.  They included a child support 
worksheet and accompanying worksheets.  The worksheets 
revealed that the veteran was employed as a purchasing agent 
and was a federal employee.  His monthly gross income was 
around $1,800 a month .  The appellant was unemployed and was 
receiving around $900 a month in unemployment compensation.  
The recommended amount of child support to be paid by the 
veteran was around $400 per month.  

In May 1994 the appellant wrote that she was no longer 
receiving unemployment benefits.  She stated that she and the 
children were suffering a hardship because they did not have 
any income coming in.  

The veteran submitted a Financial Status Report in June 1994.  
He listed a monthly gross income of $2,070 and additional 
compensation of $294.  

The RO denied the request for an apportionment in July 1994.  
The RO noted that the veteran reported that he was ordered to 
pay $305 monthly towards his children's support through 
Social Services garnishments.  The RO sent the appellant a 
letter in July 1994 informing her that her request for 
apportionment had been denied.  The appellant filed a notice 
of disagreement with that decision in August 1994.  The RO 
issued a statement of the case to the appellant in September 
1994.  The appellant submitted her substantive appeal in 
October 1994.  She requested a hearing.  In December 1994 the 
RO sent the veteran a letter explaining that the appellant 
had appealed the disallowance of her request to apportion his 
VA benefits.  

The appellant appeared before a Hearing Officer at the RO in 
January 1995.  The appellant testified that the veteran was 
in arrears in his payment of child support.  She had 
submitted copies of the court documents that showed the 
current amount of support as four hundred and forty-six 
dollars a month.  (T-3).  She stated that she had been 
receiving $446 a month since October.  (T-5).  An additional 
amount was being paid directly to the state to pay for her 
receipt of AFDC in the past.  The $290 the veteran received 
from VA was not included in the calculation of the amount of 
child support which should be paid to the appellant.  (T-10).  

Following additional development of the evidence, the Hearing 
Officer issued a decision in September 1995 holding that 
entitlement was established to an apportionment of the 
veteran's VA compensation benefits in the amount of the 
additional allowance the veteran received for the benefit of 
his two children effective April 1994.  The Hearing Officer 
noted that the veteran's compensation award had been 
increased to 30 percent and included an additional allowance 
for his two children; that the veteran had agreed to send the 
additional amount of compensation payable as the result of 
his dependents directly to the appellant, in addition to the 
court ordered child support; that the veteran had failed to 
pay child support for the period from September 1993 to 
October 1994 and was in arrears in the amount of three to 
four thousand dollars in child support.  

The RO in November 1995 requested a copy of the public record 
of the actions in district court involving the appellant and 
the veteran.  A letter was sent to the veteran informing him 
of the apportionment of his VA compensation for the benefit 
of his children.  The veteran submitted a notice of 
disagreement with that determination in December 1995.  In 
support of his claim the veteran submitted a copy of a Notice 
to his employer to deduct from his wages $446.60 in child 
support or maintenance.  

The veteran appeared at a hearing before a Hearing Officer at 
the RO in February 1996.  The veteran testified that the 
appellant was currently employed at the VA hospital.  He 
stated that the amount of child support was based on the 
appellant having no income.  (T-7).  The veteran submitted 
his Civilian Time and Leave Statement.  It noted a deduction 
for a child support garnishment of $231.21.  The time and 
leave statement was for a period of 80 hours.  

A Report of Contact dated in February 1996 reveals that the 
Denver VA Medical Clinic confirmed that the appellant had 
been employed there since April 1995.  

After reviewing the evidence the Hearing Officer found that 
apportionment of the veteran's VA compensation benefits was 
not warranted.  Supplemental statements of the case were sent 
to the appellant and the veteran in March 1996 which 
reflected that decision.  The Hearing Officer noted that the 
appellant's income exceeded her reported expenses, that the 
veteran was contributing $231.21 biweekly in child support, 
and that no financial hardship was demonstrated with regard 
to the children's welfare.

The appellant's claim was transferred to the Board for 
appellate consideration.  The Board remanded the claim in 
July 1997.  The purpose of the remand was to obtain up-to-
date financial status reports from the veteran and the 
appellant.

Neither the appellant nor the veteran responded to the 
request for current financial data.  

The RO continued to deny the request for apportionment and 
then returned the claim to the Board.  

Analysis.  Apportionment is provided by the regulations when 
the veteran is not reasonably discharging his 
responsibilities for his children.  38 C.F.R. § 3.450 (1999).  
It is clear that the veteran did not reasonably discharge his 
responsibilities until he was compelled to do so and his 
wages were garnished.  The record indicates that the veteran 
did not follow through with his agreement to assign a portion 
of his VA compensation to his children.  Nevertheless, the 
evidence clearly shows that a deduction was being made from 
his wages for the payment of child support.  

In reviewing the evidence the Board noted that there have 
been numerous changes in the status of the appellant and the 
veteran during the pendency of this appeal.  The veteran 
apparently failed to take custody of his children or to make 
child support payments during part of 1993 and 1994.  The 
appellant was unemployed prior to April 1995 and received 
unemployment benefits and AFDC benefits.  However, the record 
reflects that the veteran has been contributing to his 
children's support since 1994 and he has submitted 
documentation dated in January 1996 showing that $231.21 is 
being deducted biweekly for child support.  

Although the Board views the appellant's request with 
sympathy, it is appropriate to note that VA is not empowered 
to act as a forum for settling domestic disputes.  The 
district court is the proper forum for enforcement of the 
orders of the district court, including collection of child 
support ordered by the court.

Inasmuch as the veteran is reasonably discharging his 
responsibility for the children's support, and undue hardship 
is not shown, apportionment of the veteran's benefits is not 
warranted.


ORDER

An apportionment of the veteran's VA benefits on behalf of 
his dependents is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 




- 2 -






- 1 -


